DETAILED ACTION
This action is responsive to the following communications: Original Application filed on July 7, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2022/0014382 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 8, and 15 are the independent claims. Claims 1-20 are rejected.

Specification



The disclosure is objected to because of the following informalities:  
In paragraph 0031, Fig. 1 reference 170 is mentioned for the first time as TEAS. As this is the first time it appears, it should be presented as follows: “In one example, the Trusted Execution Environment Attestation Service (TEAS) 170 can be a service…”
In paragraph 0070, the second sentence ends “…such as element 430 in Fig. 4a.” This should recite “…such as element 430 in Fig. 4A.”
Appropriate corrections are required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

	The following were not properly marked:
JAVASCRIPT (paragraphs 0025, 0027)
Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0179009 A1, filed by Tagg on February 8, 2005, and published on August 10, 2006 (hereinafter Tagg), in view of U.S. Patent Application Publication No. 2019/0158275 A1, filed by Beck on November 21, 2018, and published on May 23, 2019 (hereinafter Beck) .

With respect to independent claim 1, Tagg discloses a method for creating an assured record of a user interaction, comprising: 
Receiving, at an application, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement; Tagg discloses managing conditions for an agreement over a network, where the managing tool generates the agreement and all terms and conditions associated with the agreement prior to its transmission to an end user (see Tagg, paragraphs 0045 [system generates an agreement comprising terms and conditions], 0046 [providers present the offer to potential customers of digital assets, such as software or a service], and 0048 [actions are associated with the 
Providing the agreement to a module of the application, Tagg discloses providing the agreement to the application (see Tagg, paragraphs 0046 and 0048, described supra).
The module performing stages comprising: 
Presenting the agreement in a user interface in a manner that requires a type of user interaction specified by the instructions; Tagg discloses presenting the agreement to the user in a manner that requires a type of interaction specified by the instructions (see Tagg, paragraphs 0046 and 0048, described supra).
Receiving user input indicating acceptance or rejection of the agreement; Tagg discloses receiving input accepting or declining the agreement (see Tagg, paragraph 0048, described supra).
Generating the confirmation file based on the instructions, Tagg discloses generating the confirmation file based on the instructions (see Tagg, paragraph 0048, described supra).
Tagg fails to expressly disclose the confirmation file including a digital signature from the module.
	However, Beck teaches the inclusion and use of digital signatures for attestation of smart contracts (see Beck, paragraphs 0032 [digital signatures assure that the agreement and the user interactions are genuine], 0042 [digital signatures are incorporated into the data exchange, and include further trusted information], and 0069 [code signing techniques are used to prevent bad actors from manipulating the system]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings 

With respect to dependent claim 2, Tagg, as modified by Beck, teaches the method of claim 1, as described above.
	Tagg further teaches the method wherein the agreement is received from a server in response to a request from the application.
	Tagg further teaches the agreement is received in response to a request from the user device (see Tagg, paragraphs 0046 and 0048, described supra, claim 1).

With respect to dependent claim 3, Tagg, as modified by Beck, teaches the method of claim 2, as described above.
	Tagg further teaches the method, the stages further comprising sending, by the application, the confirmation file to the server, wherein the server verifies and records the confirmation file.
	Tagg further teaches that the application sends the response back to the server, wherein the supra, claim 1).

With respect to dependent claim 4, Tagg, as modified by Beck, teaches the method of claim 2, as described above.
	Beck further teaches the method 
Wherein the agreement further includes a signature from the server, Beck further teaches that the digital asset includes a signature indicating its origins (see Beck, paragraphs 0032, 0042, and 0069, described supra, claim 1).
The stages performed by the module further comprise verifying that that the agreement came from the server using the signature; Beck further teaches confirming the trustworthiness of the package based on the digital signature (see Beck, paragraphs 0032, 0042, and 0069, described supra, claim 1).

With respect to dependent claim 5, Tagg, as modified by Beck, teaches the method of claim 1, as described above.
	Tagg and Beck further teach the method wherein the instructions include a command to execute a script as part of generating the confirmation file, the script being securely stored within the module.
	Tagg further teaches that the package includes instructions to be executed as part of generating the response package (see Tagg, paragraphs 0046 and 0048, described supra, claim 1).
	Beck further teaches the script being securely stored in the module (see Beck, paragraphs 0032, 0042, and 0069, described supra, claim 1).

With respect to dependent claim 6, Tagg, as modified by Beck, teaches the method of claim 1, as described above.
wherein the generated confirmation file includes a code signature from the module.
	Beck further teaches that the response also includes a digital signature (see Beck, paragraphs 0032, 0042, and 0069, described supra, claim 1).

Independent claim 8, and its respective dependent claims 9-13, recite a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for creating an assured record of a user interaction, the stages comprising the method of independent claim 1, and its respective dependent claims 2-6. Accordingly, independent claim 8, and its respective dependent claims 9-13, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-6, which are incorporated herein.

Independent claim 15, and its respective dependent claims 16-20, recite a system for creating an assured record of a user interaction, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising the method of independent claim 1, and its respective dependent claims 2-6. Accordingly, independent claim 15, and its respective dependent claims 16-20, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-6, which are incorporated herein.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tagg, in view of Beck, further in view of Non-Patent Literature publication “Mobile Trusted Computing,” by Asokan et al., published in August 2014 (hereinafter Asokan) .

dependent claim 7, Tagg, as modified by Beck, teaches the method of claim 1, as described above.
	Tagg further teaches the method wherein the application is not a trusted application.
	Tagg further teaches that the application is a ‘normal’ application (see Tagg, paragraphs 0045, 0046, and 0048, described supra, claim 1).
Tagg and Beck fail to further teach the method wherein the module has a restricted configuration that prohibits the application from performing any actions not specified in the instructions.
	However, Asokan teaches trusted mobile computing techniques in which a trusted execution environment (TEE) isolates secure applications and files from unsecure applications and files (see Asokan, Figs. 1-2; see also, Asokan, page 1189 [TEE is a secure integrity-protected processing environment isolated from the normal processing environment, for improving security and ensuring that sensitive information and operations are restricted to the TEE], 1191-1192 [describing the isolated execution environment and protections of the TEE in which only trusted applications are allowed to operate in the TEE], and 1192 [describing the attestation and provisioning operations of the TEE using encrypted (cryptographic) security keys]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Tagg, Beck, and Asokan before him before the effective filing date of the claimed invention, to modify the method of Tagg, as modified by Beck, to incorporate TEEs as taught by Asokan. One would have been motivated to make such a combination because this isolates and protects sensitive operations and data, as taught by Asokan (see Asokan, page 1191, described supra).

Dependent claim 14 recites a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for creating an assured record of a user interaction, the stages comprising the method of dependent claim 7. Accordingly, dependent claim 14 is rejected under the same rationales used to reject dependent claim 7, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent Application Publication No. 2007/0083926 A1 (Crating rules of EULA administration).
U.S. Patent Application Publication No. 2013/0185807 A1 (EULA detection and compliance monitoring).
U.S. Patent Application Publication No. 2018/0005186 A1 (Contract management and execution in a trusted execution environment).
U.S. Patent Application Publication No. 2019/0305957 A1 (Smart contract execution by establishing trustworthiness of software prior to distribution).
U.S. Patent Application Publication No. 2020/0143337 A1 (Secure network based platform using blockchain).
U.S. Patent Application Publication No. 2020/0167503 A1 (Managing smart contracts using blockchain).
Reineh et al., “Enabling Secure and Usable Mobile Application: Revealing the Nuts and Bolts of software TPM in today’s Mobile Devices,” arXiv:1606.02995v1 [cs.CR], June 9, 2016.
Gupta et al., “Smart Contract Privacy Protection Using AI in Cyber-Physical Systems: Tools, Techniques and Challenges,” IEEE Access, February 10, 2020, pages 24746-71.
Zhou et al., “Using Asynchronous Collaborative Attestation to Build a Trusted Computing Environment for Mobile Applications,” IEEE 2017.
Zheng et al., “Trusted Runtime Environment Building Technology for Mobile Terminals,” 2019 International Conference on Intelligent Computing, Automation and Systems, pages 76-80.
Hayton, Richard “What is a Trusted User Interface? – The Benefits of Trusted User Interface (TUI),” July 1, 2020, retrieved from https://www.trustonic.com/technical-articles/benefits-trusted-user-interface/ on March 26, 2022 (reader mode).
Arfaoui et al., “Trusted Execution Environments: A look under the hood,” 2014 2nd IEEE International Conference on Mobile Cloud Computing, Services, and Engineering, pages 259-266.

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173